Citation Nr: 0409943	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypersensitivity (to 
many aerosols and most home chemical preparations), to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral knee 
degenerative joint disease, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for left knee instability, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral carpal tunnel 
syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a mental disorder, to 
include major depressive disorder and anxiety disorder, to include 
as due to an undiagnosed illness.

7.  Entitlement to service connection for swelling of the hands, 
fingers, legs and feet, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1980 until March 1981 
and again from September 1990 until May 1991.  These matters come 
before the Board of Veterans' Appeals (BVA or Board) from a 
November 2002 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits and 
which evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board has thoroughly reviewed the claims file and finds that 
additional action is required in order to satisfy VA's duty to 
assist the veteran in the development of her claims.  
Specifically, it appears that there might be outstanding service 
medical records.  First, it is noted that the veteran had two 
periods of service.  The first occurred from November 1980 until 
March 1981.  No service medical records from this tour of duty are 
associated with the claims file.  The veteran's second tour of 
duty occurred from September 1990 until May 1991.  While treatment 
reports dated in April 1991 from Fort Riley, Kansas, are 
affiliated with the claims folder, there is no entrance or 
separation examination of record for this period of service.  
Moreover, while a research request for service medical records was 
made in June 1992, it does not appear that there was ever a 
response to that inquiry.  As the veteran's appeal involves claims 
of entitlement to service connection, any outstanding service 
medical records could be crucial to a favorable resolution of her 
claims.  

The Board further notes that, in accordance with the duty to 
assist, VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  Here, competent evidence establishes post-
service treatment for degenerative joint disease of both knees, 
collateral ligament instability of the left knee, bilateral carpal 
tunnel syndrome, and a mental disorder.  Due to such treatment, 
the Board finds that VA examinations to assess the nature and 
etiology of such conditions would be helpful in adjudicating the 
issues on appeal.  



Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  Review the claims file and ensure that all VCAA notice 
obligations have been satisfied in accordance with Quartuccio v. 
Principi, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal precedent. 

2.  Schedule the veteran for a VA orthopedic examination to 
determine the nature and etiology of any knee, wrist or joint 
disorders.  All necessary tests should be conducted and all 
current diagnoses should be specified.  If no diagnoses can be 
identified and subjective complaints exist, the examiner should 
state whether the veteran has an undiagnosed illness.  
Furthermore, if a current diagnosis does exist, the examiner 
should comment as to whether it is at least as likely as not that 
such current disability relates to active service or to the 
veteran's service-connected back disability.  

Additionally, with respect to the veteran's complaints of joint 
pain, the examiner is specifically requested to clarify whether 
such pain constitutes a distinct disability or whether it is 
merely a symptom of the veteran's other orthopedic disorders.  

The examiner should provide a clear rationale in support of his 
conclusions, citing to objective evidence of record where 
appropriate.  

The claims file must be reviewed in conjunction with the 
examination.

3.  Schedule the veteran for a VA psychiatric examination to 
determine the nature and etiology of any mental disorders.  All 
necessary tests should be conducted and all current diagnoses 
should be specified.  If no diagnoses can be identified and 
subjective complaints exist, the examiner should state whether the 
veteran has an undiagnosed illness.  Furthermore, if a current 
diagnosis does exist, the examiner should comment as to whether it 
is at least as likely as not that such current disability relates 
to active service or to the veteran's service-connected back 
disability.  The examiner should provide a clear rationale for his 
conclusions that is supported by objective evidence of record.  
The claims file must be reviewed in conjunction with the 
examination.

4.  Thereafter, review the claims file to ensure that all of the 
foregoing requested development has been completed.  In 
particular, the RO should review the requested examination 
report(s) and required medical opinions to ensure that they are 
responsive to and in complete compliance with the directives of 
this remand and if they are not, the RO should implement 
corrective procedures.  The Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Upon completion of the above, the RO must readjudicate the 
issues on appeal and consider all evidence received since issuance 
of the most recent Supplemental Statement of the Case.  If any 
benefit sought on appeal remains denied, the appellant and his 
representative should be furnished an appropriate supplemental 
statement of the case and be provided an opportunity to respond.  
Thereafter, the case should be returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



